Citation Nr: 1617838	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of hammertoe correction surgery of the right second, third, and fourth toes.

2.  Entitlement to a compensable rating for residuals of bilateral hernia repair prior to January 3, 2012, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On her February 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  She withdrew her hearing request in a July 2012 statement.

In a July 2009 rating decision, the RO granted service connection for status post right surgical hammer toe correction with residual pain, scar and peri-incisional paresthesia, and assigned a noncompensable rating effective February 25, 2009.  In this rating decision, the RO also denied a compensable rating for status post bilateral hernia repair with scar. 

During the pendency of the appeal, in an April 2012 rating decision, the RO increased the evaluation for the Veterans bilateral hernia disability to 10 percent, effective January 3, 2012.

In December 2014, the Board remanded the claims for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.



FINDINGS OF FACT

1.  The Veteran's right hammertoe disability is manifested by superficial, stable and non-tender scars that do not exceed an area of 39 centimeters, and do not result in limitation of function of the right foot.

2.  The preponderance of the evidence indicates that during the entire period on appeal, the manifestations of the Veteran's service-connected hernia consist of subjective complaints of pain, with no objective indication of a hernia.

3.  The preponderance of the evidence indicates that the Veteran has not had recurrence of a service-connected bilateral inguinal hernia; service-connected residuals of the postoperative bilateral inguinal hernia do not require the use of a truss and are essentially asymptomatic, except for a tender and painful scar. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of hammertoe correction surgery of the right second, third, and fourth toes were not met.  38 U.S.C.A. 	 §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5276-5284 (2015).

2.  Prior to January 3, 2012, the criteria for a compensable rating for residuals of bilateral hernia repair have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 	 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7338 (2015).

3.  From January 3, 2012, the criteria for a rating in excess of 10 percent for residuals of bilateral hernia repair have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 	 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7338 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 	 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

A February 2012 SOC adjudicated these downstream claims after the Veteran had expressed her timely disagreement with the initial noncompensable ratings assigned for her residuals of residuals of right hammertoe surgery and residuals of bilateral hernia repair with scar.  Therefore, she has received all essential notice, she has had a meaningful opportunity to participate effectively in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  The Veteran has not alleged any prejudice with regard to the content or timing of the notice she was provided, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  The RO obtained the Veteran's service treatment records (STRs), post-service VA treatment records and afforded the Veteran VA examinations in April 2009, June 2009 and January 2012. 

The AOJ substantially complied with the Board's December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In accordance with the remand, the RO obtained current VA treatment records and afforded VA examinations to evaluate the severity of her hammertoe and hernia disabilities.  Furthermore, the RO provided the Veteran with a SSOC in May 2015.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  VA has complied with all procedural due process requirements. 

Disability Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 	
38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Initial Rating for Residuals of Hammer Toe Correction Surgery of the Right Second, Third, and Fourth Toes

The Veteran's residuals of hammertoe correction surgery of the right second, third, and fourth toes is rated under Diagnostic Code 5282.  Pursuant to this code, a non-compensable (0 percent) rating is assignable for hammertoe of single toes.  A 10 percent rating is assignable for hammertoe of all toes, unilateral, without claw foot. 38 C.F.R. 5282.

Under Diagnostic Code 5284, pertaining to other foot injuries, a 10 percent rating is assignable for moderate foot injury.  A 20 percent rating is assignable for moderately severe foot injury.  A 30 percent rating is assignable for severe foot injury.  38 C.F.R. § 4.72, Diagnostic Code 5284.

As a residual of the Veteran's hammertoe correction surgery is surgical scars, for purposes of this analysis, the Board notes that during the course of the appeal, effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  The Veteran's claim was received after this date; therefore the amendments apply.  The Board notes that although the RO applied the old criteria in the May 2015 SSOC, there is no prejudice to the Veteran as the RO applied the correct new criteria for scars in the July 2009 rating decision, the February 2010 SOC and the April 2012 rating decision.  Further, the evidence does not suggest that a rating is warranted under either criteria.

Service treatment records reflect that in July 1989, the Veteran underwent arthroplasties of the second, third and fourth toes of the right foot.  An October 1980 treatment record shows that the assessment of the status post toe surgery was "excellent result." 

Post service VA treatment records reveal that the Veteran was seen on a regular basis for complaints of pain associated with her right foot hammertoes.  Specifically, in an August 2008 VA treatment record, deformity was seen in the distal portion of the second, third, and fourth proximal phalanges.  The examiner noted "probable hammertoe deformities in the second through fifth toes."  Regarding the left foot, the examiner noted that there was probably mild hallux valgus deformity and the plantar arch seemed decreased.  It was also noted that there were probable degenerative changes in the tarsometatarsal region dorsally and probable hammertoe deformities involving the third through fifth toes.  In a November 2010 VA treatment record, minimal bilateral first metatarsophalangeal joint degenerative changes were noted.  Bilateral hammertoe deformity was also noted.  In an April 2013 VA treatment record, minimal degenerative changes at the bilateral first metatarsophalangeal joints were noted.  There was no evidence of acute fracture or dislocation.  There was normal anatomic alignment and mild osteopenia.

In June 2009, the Veteran underwent a VA examination.  The Veteran reported scars on her second, third and fourth right toes, which were not painful.  The Veteran reported pain in the right foot, which she described as burning, aching, sharp and cramping.  The examiner noted a superficial scar that measured two centimeters by .3 centimeters and was not painful.  He also noted the absence of skin breakdown, underlying tissue damage, inflammation, edema, keloid formation and disfigurement. The right foot had no limitation of motion and no limitation of function due to the scar. 

The examiner also evaluated the Veteran's musculoskeletal system.  Examination revealed no signs of abnormal weigh bearing or breakdown, callosities or any unusual shoe wear pattern.  The foot was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

Examination of the right foot revealed tenderness; however, there was no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat redness or instability.  There was active motion in the metatarsophalangeal joint of the right great toe.  

The examiner determined that residuals of right foot hammertoe surgery and hammertoes was pain with prolonged standing and walking.  The residuals of the nerve damage to the hammertoes was persistent tingling in the second, third and fourth toes. 

The Veteran was afforded another VA examination in January 2012.  The objective factors noted were "presence of scars, non-disfiguring, non-tender, no keloid formation located on the dorsum of the 2nd, 3rd and 4th toes."  The scars measured .1 centimeter each.  The examiner noted a scar that was not painful, unstable or greater than 39 square centimeters. There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's hammertoe scar.  There was no claw foot, bilateral weak foot, other foot injuries or diminished function of the lower extremities.

In compliance with the December 2014 Board remand, the Veteran was afforded an additional VA examination in March 2015 to determine the severity and manifestations of her right foot hammertoe correction surgery.  The examiner noted a review of the Veteran's electronic claims file, to include VA treatment records.

Upon examination of the Veteran and review of the record, the examiner noted that the Veteran had diagnoses of bilateral pes planus (flat feet), bilateral hammertoes, bilateral hallux valgus, bilateral hallux rigidus and degenerative arthritis of the bilateral feet.  The Veteran does not have any other pertinent physical findings, complications, conditions, signs or symptoms related to any of these diagnoses.  There was no presence of pes cavus, Morton's neuroma, metatarsalgia, or malunion or nonunion of tarsal or metatarsal bones.  The examiner noted that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.

Regarding hammertoes, the examiner determined that the toes affected were the second toe on the right foot, and the second, third and fourth toe on the left foot. 

Regarding pes planus, the examiner opined that it is less likely as not that the Veteran's flat fleet were related to her hammer toes or hammer toes surgery. He indicated that the Veteran has accentuated pain upon use of both feet.  He also noted that she has decreased longitudinal arch height of both feet on weight-bearing.  Although mentioned in the X-rays, it did not appear that the Veteran's flat feet were significant.

The examiner determined that the Veteran had mild or moderate symptoms on both feet due to hallux valgus and mild or moderate symptoms on her right foot due to hallux rigidus.

With regard to degenerative arthritis, the Veteran was diagnosed with arthritis of the right foot in 2013, and the left foot in 2015.  The examiner indicated that the Veteran's arthritis was not related to the service-connected disability, instead attributing it to the aging process.

The examiner noted the Veteran's complaints of pain at the bottom of her toes on her right foot, where the incision is located.  The Veteran reported a level of 7 out of 10, which is decreased to level 2 out of 10 with soaking and rest of the foot.

On review of the evidence, the Board finds that an initial compensable rating is not warranted for residuals of hammertoe correction surgery of the right second, third, and fourth toes because the Veteran does not have hammertoes on all toes as required under Diagnostic Code 5282.  Here, not all the toes are affected.  Under this code, therefore, the criteria for a 10 percent rating are not met.

The Board has considered whether a compensable rating is warranted under any other diagnostic code.  A higher rating is not assignable under Diagnostic Code 5276, as the competent medical evidence of record indicates that right foot pes planus is not related to the Veteran's hammertoes.  A higher rating is not assignable under Diagnostic Code 5277 or Diagnostic Code 5278, as there is no evidence of weak foot or pes cavus.  The assignment of a rating under Diagnostic Code 5279 is not appropriate, as metatarsalgia is not shown.  A higher rating is not assignable under Diagnostic Codes 5280 or 5281, as hallux valgus and hallux rigidus symptoms are mild to moderate.  The Veteran's residuals of hammertoe correction surgery of the right second third, and fourth toes do not include malunion or nonunion of the metatarsal bones of the right foot.  Accordingly, the assignment of a rating under Diagnostic Code 5283 is not appropriate.  The assignment of a rating under Diagnostic Code 5284 is not appropriate, as the Veteran does not have other foot injuries related to her hammertoe disability.  In addition, although the Veteran has arthritis in the foot, such has not been attributed to the service-connected disability.  After careful review of the evidence of record, the Board finds that the symtpoms of the Veteran's service-connected disability have been carefully separated from nonservice-connected disabilities.  The Board finds that the only applicable code is DC 5282, and as noted, this does not provide for a compensable rating.  As there is no higher rating in schedule under the appropriate code, a higher rating is also not available when considering functional impact.  See generally Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Other ratable symtpoms such as any neurological symtpoms or arthritis, as noted, have been attributed to non-service connected disabilities, and are therefore not rated.

Further, a compensable rating is not warranted under the criteria for scars.  Initially, a compensable rating under Diagnostic Code 7804 is not warranted because the Veteran does not have any scars that are unstable or painful.  Diagnostic Codes 7800, 7801 and 7802 are not for application as the Veteran's scar is not at least 6 square inches (39 square centimeters), located on the head, face or neck or a burn scar.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for residuals of hammertoe correction surgery of the right second, third, and fourth toes.  As the preponderance of the evidence is against the claim for a higher initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7.

Hernia prior to January 3, 2012

Prior to January 3, 2012, the Veteran was rated at a noncompensable rate for her hernia disability under Diagnostic Code 7338.  Since January 3, 2012, the Veteran has been rated at 10 percent for residuals of bilateral hernia repair.

Under Diagnostic Code 7338, a noncompensable evaluation is warranted for a small reducible inguinal hernia; for one that is without true hernia protrusion; and, for any preoperative inguinal hernia that is remediable.  A 10 percent evaluation is appropriate for a recurrent postoperative hernia that is readily reducible and well supported by a truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an un-operated irremediable hernia, that is not well supported by truss, or is not readily reducible.  A 60 percent evaluation is appropriate for a large postoperative recurrent hernia that is considered inoperable, that is not well supported under ordinary conditions, and that is not readily reducible.  When there are bilateral inguinal hernias and both are compensable, the more severely disabling hernia is evaluated and 10 percent is added for the second hernia.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2014).

Diagnostic Code 7801 provides for a 10 percent rating when the scar covers an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating when the scar covers an area or areas of 12square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm).  Diagnostic Code 7802 provides for a 10 percent rating for scars that are superficial and nonlinear and exceed an area or areas of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7804 is for application when scars are unstable or painful and provides for a 10 percent rating when there are one or two scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Further, Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Lastly, Diagnostic Code 7805 provides any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.

Post-service VA treatment records indicate that the Veteran complained of continued pain due to her bilateral hernia repair.  However, the VA clinical records do not address the severity Veteran's hernia residuals for rating purposes.

An April 2009 VA examination indicates an abdominal examination that showed no inguinal, ventral or femoral hernia was present.  The examiner noted a level scar that measured approximately 16 centimeters by .2 centimeters on the Veteran's lower abdomen.  The diagnosis was changed from bilateral inguinal hernia to status post bilateral hernia with scar.

Regarding the scar, the examiner reported that there was no tenderness, disfigurement, ulceration, adherence instability tissue loss inflammation, edema, keloid formation, hypopigmentation hyperpigmentation, abnormal texture or limitation of motion.

A January 2012 VA examination indicates that the Veteran's bilateral inguinal hernia is asymptomatic.  Examination of the abdomen revealed no evidence of striae on the abdominal wall or distention of superficial veins.  There was no evidence of ostomy or tenderness to the abdomen or flank on palpation.  There were no palpable masses or evidence of splenomegaly ascites, liver enlargement or aortic aneurysm.

The objective factors noted are presence of incisional scar on both right and left lower abdominal quadrant just above the symphysis pubis.  The scar on the right lower quadrant measures 5.5 by .1 centimeters.  The scar on the left lower quadrant of the abdomen measures 6 by .1 centimeter.  The examiner noted that there are no superficial non-linear scars for the bilateral upper extremities, the anterior trunk or the posterior trunk.  There are also no deep nonlinear scars for the bilateral upper extremities the bilateral lower extremities the anterior trunk or the posterior trunk.  The subjective factors noted are scars that are painful on abdomen at times and when pressed.

As directed by the December 2014 Board remand, the Veteran was afforded a VA examination in March 2015 to determine the severity of the Veteran's service-connected hernia residuals.  On physical examination, no inguinal hernia was detected on the left side and no true protrusion on the right side  No femoral or ventral hernia was detected.  There was no indication of a supporting belt.  It was noted that the Veteran had two surgical scars that are not painful or unstable.  The total scar area was not greater than 39 square centimeters.  The right side scar measured 6-7 centimeters long with no keloid, and there was a 1 by 1 centimeter area with loss substance.  The left side scar measured 10 centimeters long.

The examiner noted that although no hernia was present, there was some bulging at medial end of the right inguinal hernia scar when the Veteran crouched.  The examiner also noted that the Veteran had recurrent diverticulitis and a stomach tumor that was removed with laparoscopic surgery.  He indicated that neither of these conditions were related to the Veteran's hernia or her hernia surgery.

The Board finds that the Veteran does not warrant an initial compensable rating for residuals of bilateral hernia repair prior to January 3, 2012 or in excess of 10 percent thereafter.  The VA examinations document 2 scars as discussed above, but no other residual disability.  There has been no need for a truss or belt and no hernia protrusion.  The medical findings correspond to the criteria for noncompensable evaluations using the criteria of Diagnostic Code 7338.  The results are not supportive of the criteria for the minimal compensable evaluation (10 percent) under Diagnostic Code 7338, as there is no indication the hernia is of such severity as to be reduced or supported by a truss or belt.  Further, Diagnostic Codes 7339 and 7340 are not applicable because there are no ventral or femoral hernias present.  Again, at the March 2015 examination, no hernia was detected and no indication of the need for a truss or belt.

Moreover, the Board finds that a higher rating is not warranted under the criteria for scars.  A compensable rating Diagnostic Code 7804 is not warranted as the Veteran's scars have not been found to be painful or unstable.  Further, a compensable rating under the prior Diagnostic Code 7801 is not for application because the medical evidence of record does not show that the Veteran's scar exceeds an area of 6 square inches, which is required to warrant a 10 percent rating.  Diagnostic Codes 7800 and 7802 are not for application as the Veteran's scar is not deep or nonlinear, located on the head, face or neck or a burn scar.  Moreover, the March 2015 examiner also found that there was no additional functional impairment to warrant evaluation of limitation of function under Diagnostic Code 7805.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of the residuals of her hernia repair.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for residuals of bilateral hernia repair prior to January 3, 2012, and a rating in excess of 10 percent thereafter. 

Extraschedular Consideration - Both Issues in Appellate Status

The Board has contemplated whether the case should be referred for extra-schedular consideration.  In exceptional cases an extraschedular rating may be provided.  	 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria is adequate to rate the Veteran's residuals of hammertoe correction surgery of the right second, third, and fourth toes.  Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 	 § 3.321(b)(1).

Likewise, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of bilateral hernia repair prior to January 3, 2012 and a rating in excess of 10 percent thereafter, with the established criteria found in the rating schedule.  The Board finds that the Veteran's hernia repair symptomatology is fully addressed by the rating criteria under which such disability is rated.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  In this regard, no residuals with the exception of a scar have been found.  Higher ratings are available for objective findings of hernia and unstable or painful scars.  There are no additional symptoms of his service-connected residuals of bilateral hernia repair that are not addressed by the rating schedule.

The Court has also held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence has not shown that her service-connected disabilities render her unemployable.  The evidence does not show that the Veteran's residuals of bilateral hernia repair and residuals of hammertoe correction surgery of the right second third, and fourth toes impact the Veteran's ability to work or render the Veteran unable to maintain substantially gainful employment.  Accordingly, there is no need for further analysis with respect to this matter.


ORDER

A compensable disability rating for residuals of hammertoe correction surgery of the right second, third, and fourth toes is denied.

A compensable rating for residuals of bilateral hernia repair prior to January 3, 2012, and in excess of 10 percent thereafter, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


